Martin, J.,
delivered the opinon of the court. This is a case by attachment, in which the defendants are not otherwise represented than by the attorney appointed by the district court to defend them on the return of the process. We remanded it in February, 1825, vol. 3, 321, with directions to the judge not to refuse evidence that the property attached did not belong to the defendants..: . .
The judgment shows the court was satisfied it did not, and dismissed the attachment; but *431proceeded to trj the cause, on its merits, fendauts appealed.
M'Caleb for the plaintiffs, May bin for the ..defendants, - :
The cause is submitted to us on points filed, on the side of the plaintiffs only.
We think the court erred in hearing the case on its merits; for the plaintiffs were the only party in court, after the attachment was dismissed. We can only repeat what we said in remanding this case. “Persons, out of this state, can only be made amenable to our tribunals by having their property attach» ed. A writ of attachment duly executed, stands in the place of a citation. The credits, goods and effects of the defendants, represent his person. If they be not levied on, he is not legally before the tribunal, any more than in an ordinary case where the citation.is not served,”
It is therefore, ordered, adjudged and decreed, that so much of the judgment of the district court, as gives judgment for the plaintiffs, be annulled, avoided and reversed, and that they pay costs in both courts.